Citation Nr: 0724870	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling with separate 10 
percent evaluations for each lower extremity.


ATTORNEY FOR THE BOARD
C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1963 to 
February 1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In a letter received at the Board in July 2007, the appellant 
indicated his desire to appear at a videoconference hearing 
before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 
20.700(a) (2006), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  In light of the appellant's request, the case is 
remanded for the appellant to be scheduled for a 
videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a video conference hearing before a 
Veterans Law Judge.  The RO should notify 
the appellant of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



